2022 IL App (2d) 21-0099-U
                                        No. 2-21-0099
                                   Order filed June 7, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
DANA M. SANTI,                         ) of Du Page County.
                                       )
      Petitioner-Appellant,            )
                                       )
and                                    ) No. 17-D-647
                                       )
JAMES E. TOTH,                         ) Honorable
                                       ) Neal W. Cerne
      Respondent-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BRENNAN delivered the judgment of the court.
       Justices Hutchinson and Hudson concurred in the judgment.

                                           ORDER

¶1     Held: Regarding past-due maintenance, the trial court did not err in awarding the ex-wife
             $19,980. However, it neglected to award statutorily mandated interest in the
             amount of $586.72. Regarding the modified maintenance award, the trial court did
             not err in setting the ex-wife’s annual gross income at $45,000. Moreover, the wife
             forfeited her argument that the trial court applied the wrong formula in determining
             the modified maintenance amount. Finally, as to attorney fees, the trial court did
             not err in denying the ex-wife’s petition. Affirmed as modified.

¶2     On January 27, 2021, the trial court entered a post-decree order reducing the amount of

child support and maintenance to be paid by respondent-appellee, James E. Toth, to petitioner-

appellant, Dana M. Santi, pursuant to section 510 of the Illinois Marriage and Dissolution of
2022 IL App (2d) 210099-U


Marriage Act (Act). 750 ILCS 5/510 (West 2020). The court also denied Dana’s petition for

attorney fees pursuant to section 508(a) of the Act. 750 ILCS 5/508(a) (West 2020). Dana appeals,

accepting the reduced child support award but raising various claims of error in the trial court’s

past-due maintenance award, modified maintenance award, and denial of attorney fees. We affirm

as modified the trial court’s $19,980 award of past-due maintenance to include $586.72 in

statutorily mandated interest. We affirm the trial court’s decision to set Dana’s income at $45,000

and find forfeited her argument that the trial court used the wrong formula in determining the

modified maintenance award. We affirm the trial court’s denial of attorney fees. We affirm as

modified.

¶3                                     I. BACKGROUND

¶4     On May 30, 2018, the trial court entered a dissolution judgment, ending Dana and James’s

23-year marriage. Dana was then age 45 and James was then age 46; the parties had two minor

children, then ages 9 and 10. The dissolution judgment incorporated the parties’ marital settlement

agreement, which awarded each parent significant parenting time, with eight days for Dana and

six days for James in each two-week cycle. Additionally, James was to pay Dana $1900 per month

for child support and $6625 per month for maintenance.

¶5     Specifically, the dissolution judgment provided as to maintenance:

               “JAMES shall pay DANA maintenance which is modifiable, reviewable, and

       terminable (based on his base salary of $295,000 per calendar year and her imputed income

       of $45,000 per calendar year) in accordance with Sec. 504 Guidelines in the amount of

       $79,500 per year or $6625 per month.”

¶6     The dissolution judgment provided as to any future modifications of maintenance:




                                               -2-
2022 IL App (2d) 210099-U


               “DANA is considered to have an imputed income of $45,000 per year for purposes

       of calculating Guideline Maintenance and thereafter also for purposes of any future

       modifications of maintenance and/or child support.”

¶7     Each party, represented by counsel throughout the post-decree proceedings, filed numerous

post-decree motions and petitions. Tangentially at issue here, in March 2020, James petitioned to

terminate maintenance based on Dana’s alleged cohabitation with another adult. Dana petitioned

for attorney fees to defend against the motion. The other adult was merely Dana’s female cousin

visiting the Chicago area for a certain length of time. Ultimately, on July 8, 2020, the parties

withdrew their respective petitions and the court entered an agreed order providing that all pending

matters had been resolved.

¶8     On July 20, 2020, James filed the instant motion to modify child support and to temporarily

suspend maintenance, alleging a substantial change in circumstances in that he lost his job.

¶9     On August 17, 2020, Dana filed the instant petition for attorney fees to defend against the

motion. The petition incorrectly cited section 508(c) of the Act, which pertains to an attorney’s

petition for fees against his own client. See 750 ILCS 5/508(c) (West 2020). Later, on October

15, 2020, the trial court allowed Dana to amend the petition to cite to section 508(a), which allows

for one party to divorce proceedings to seek attorney fees from the other party based on each

party’s respective financial resources. See 750 ILCS 5/508(a) (West 2020).

¶ 10   On January 6, 2021, the trial court conducted a hearing on James’s motion to modify child

support and temporarily suspend maintenance as well as Dana’s petition for attorney fees. At the

outset, Dana informed the court that she had also filed a petition for rule to show cause based on

James’s failure to pay the full maintenance amount during the pendency of his motion. Between

July 20, 2020, and January 6, 2021, James had paid the full child support amount but only a portion



                                               -3-
2022 IL App (2d) 210099-U


of the maintenance amount. Specifically, James gave Dana the entirety of his unemployment

benefits, or approximately $2900 per month, with the amount due on the original maintenance

order to January 1, 2021, being $19,980. The court stated that, to the extent the evidence allowed,

it would address the $19,980 shortfall and James’s alleged contempt.

¶ 11   James testified to his job loss and return to employment at a lower salary. At the time of

the dissolution, James had worked for a company called VSA Partners. He earned a base salary

of $295,000, and, during the years immediately preceding the hearing, he did not earn a bonus. In

July 2020, financial strains brought on by the COVID-19 pandemic forced VSA to cut James’s

entire department. VSA and James entered into a severance agreement, in which James received

$121,154, representing 20 weeks of his gross salary. James also applied for, and received,

approximately 20 weeks of unemployment benefits to be paid every two weeks in the amount of

$1338 every two weeks, or $2900 per month.

¶ 12   Between July and December 2020, James conducted an exhaustive job search, applying to

nearly 100 jobs. James submitted a journal documenting the same. In mid-December 2020, a

small marketing firm in Madison, Wisconsin, offered him a job. It was his only offer, and he

decided to accept it. His new base salary was $105,000, with the possibility of a bonus. (The

parties did not question James as to the nature of the bonus.) He was also offered health benefits.

However, because the company was located in Wisconsin, those benefits were of limited practical

value in Illinois. As a result, James negotiated for an additional $620 per month in taxable income,

which could be used to pay for COBRA (health insurance under the Consolidated Omnibus Budget

Reconciliation Act), an expense that was currently costing him $1495 per month.

¶ 13   James explained why he paid only a portion of his maintenance obligation during the

pendency of his motion. He acknowledged that, due to the severance agreement, he effectively



                                               -4-
2022 IL App (2d) 210099-U


received his full salary plus unemployment benefits through mid-December 2020. However, he

also had increased expenses, such as the $1495 COBRA payment. Moreover, he was uncertain

how long it would take him to find comparable employment. He testified:

               “Q. Why did you reduce the amount of maintenance that you were paying to

       [Dana]?

               A. Because I no longer had a job. I was very concerned and afraid that I wouldn’t

       have enough money to make it through. I—Even with the money that they offered me, I

       was only—had enough money to make it to March [2021]. I had two very good friends go

       through the same situation, one about a year prior to me without having Covid in all of this.

                                                 ***

               A. *** And they both required over a year to find a position. I was an executive

       creative director and a partner. I’m part of a senior leadership team of the organization.

                                                 ***

               A. And I was very nervous that I would have to make things work for a full year. I

       have to pay for a home for my children and I have financial obligations. So I did the best

       I could with what I had.”

¶ 14   As to the question of attorney fees, James testified that he had paid his own attorney

approximately $7400 and owed another $1400 in conjunction with the instant proceedings.

¶ 15   Dana testified to her income and business. Dana owned a Pilates studio. In 2018, as

reflected in a tax document, the total income from the business had been $222,435. However, she

paid two instructors, who worked as independent contractors. She also paid herself as an

employee. Certain complications made it difficult to calculate her exact personal income. For this

reason, the parties agreed to set her personal income at $45,000 per year.



                                               -5-
2022 IL App (2d) 210099-U


¶ 16   As recalled by the trial court: “And I do remember the reason they came to that was because

it was difficult to determine what the income was. I think she was just starting it, if I’m

recollecting. So, it was really more of a figure that instead of having to go through and audit all

these books all the time, that they just came to that agreement. That’s how the number came

about.” Still, the trial court contemplated aloud whether it would be “against social policy” to

freeze Dana’s income at $45,000 “for all eternity” for purposes of maintenance and/or child

support. It continued that it certainly would be against public policy to freeze Dana’s income for

purposes of child support.

¶ 17   Dana further testified that, since the COVID-19 pandemic, her business has been operating

at about 10% capacity. Dana estimated that her 2020 income was $23,000 per year, exclusive of

child support and maintenance. She reached this figure by adding two pay draws from her

company in amounts of $5473 and $4500 as well as $12,000 to $14,000 in unemployment benefits.

Separately, she acknowledged receipt of a $25,000 small business loan. She further acknowledged

that, while her Pilates business maintains a $20,000 balance in its checking account, she

purposefully declined to pay herself during November and December 2020 so as not to jeopardize

her unemployment benefits.

¶ 18   As to the question of attorney fees, Dana testified that, in October 2020, she paid her

attorney $10,000, which remains in the client trust account. Dana had “no idea” how much she

currently owed her attorney.

¶ 19   James’s attorney argued in closing that Dana’s 2020 income was approximately $45,000,

just as the parties had agreed to impute upon Dana for the purposes of calculating any future

modification of maintenance. In support, he noted that Dana took out $10,000 to pay herself, sat




                                               -6-
2022 IL App (2d) 210099-U


on another $20,000 in the business checking account from which she declined to pay herself, and

accepted another $14,000 in unemployment benefits.

¶ 20   As to James’s proposal for maintenance going forward, James submitted a form worksheet

to the court that was accepted as a demonstrative exhibit. At this juncture, we note that the

worksheet, which was entitled “Illinois Maintenance Worksheet (eff. Jan. 1, 2019),” was consistent

with the guidelines set forth in section 504(b-1)(1)(A), which pertains to initial maintenance

awards entered after January 1, 2019, not, pursuant to section 504(b-1)(1)(A-1), which pertains to

modifications of maintenance orders that were originally entered before January 1, 2019. Compare

750 ILCS 5/504(b-1)(1)(A) (West 2020) with id. § 504(b-1)(1)(A-1). 1 Application of the section

504(b-1)(1)(A) formula resulted in a guideline award of $798 per month.



       1
           The current version of section 504, enacted by Public Act 100-923 § 10, and effective

January 1, 2019, sets forth in section 504(b-1)(1)(A) the formula for calculating an initial

maintenance award:

                “(A) The amount of maintenance under this paragraph (1) shall be calculated by

       taking 33 1/3% of the payor’s net annual income minus 25% of the payee’s net annual

       income. The amount calculated as maintenance, however, when added to the net income

       of the payee, shall not result in the payee receiving an amount that is in excess of 40% of

       the combined net income of the parties.” 750 ILCS 5/504(b-1)(1)(A) (West 2020).

Section 504(b-1)(1)(A-1), in turn, sets forth the formula for calculating a modification of

maintenance, provided the existing maintenance award was entered prior to January 1, 2019:

                “(A-1) Modification of maintenance orders entered before January 1, 2019[,] that

       are and continue to be eligible for inclusion in the gross income of the payee for federal



                                               -7-
2022 IL App (2d) 210099-U


¶ 21   In response, Dana’s attorney did not focus on the issue of maintenance going forward,

seeming to rely on Dana’s testimony that her business, like James’s, suffered during the COVID-

19 pandemic. Instead, Dana’s attorney focused on the $19,980 shortfall and attorney fees: “Going

forward for 2021 with his new job, there should be a recalculation. Nobody is saying there

shouldn’t be. But for 2020, from the time he got that [severance and unemployment] money till

now, he owes her $19,9[8]0. He also owes her attorney fees.”

¶ 22   On January 6, 2021, and January 27, 2021, the trial court issued the following oral and

written rulings. On the question of past-due maintenance, the trial court ruled in favor of Dana,




       income tax purposes and deductible by the payor shall be calculated by taking 30% of the

       payor’s gross annual income minus 20% of the payee’s gross annual income, unless both

       parties expressly provide otherwise in the modification order. The amount calculated as

       maintenance, however, when added to the gross income of the payee, may not result in the

       payee receiving an amount that is in excess of 40% of the combined gross income of the

       parties.” 750 ILCS 5/504(b-1)(1)(A-1) (West 2020).

       In Public Act 100-923, the legislature amended subsection (A), which had previously

applied the same 30%-20% formula now set forth in subsection (A-1), “in response to a change in

federal law that eliminated the deductibility of maintenance for federal tax purposes.” See In re

Marriage of Wig, 2020 IL App (2d) 190929 ¶¶ 8-9 (citing Pub. L. No. 115-97, 131 Stat. 2089

(2017) (repealing 26 U.S.C. § 71)). However, the legislature also added subsection (A-1), which

preserved the 30%-20% formula for modifications of existing maintenance orders that had been

entered prior to January 1, 2019, and which continued to be eligible for deductibility of

maintenance for federal tax purposes. Id.



                                              -8-
2022 IL App (2d) 210099-U


stating: “[James is] going to owe that past maintenance, frankly, because I think the problem is his

income hasn’t changed [through January 1, 2021, due to the severance agreement].” Still, the court

declined to find James in contempt for withholding a portion of the payment during the pendency

of the motion. It explained: “I mean, he did lose his job. He was terminated. *** [H]e paid all of

his child support amount and he paid, you know, a good portion of what was owed for the

maintenance. [And,] to hold someone in contempt, you’ve got to show a complete disregard of

the court order, not [just] that he didn’t comply.” The court’s written order provided: “The amount

that was not paid in 2020 is to be paid to Dana within 30 days of this order. As testified to, that

amount is $19,980.”

¶ 23   On the question of maintenance going forward, the trial court ruled in favor of James. The

court reduced the maintenance award from $6625 to $800 per month, retroactive to January 1,

2021. It adopted the formula and figures set forth in the section 504(b-1)(1)(A) worksheet

provided by James, rounding up the $798 figure to $800. It specified that it chose to enforce the

provision in the judgment of dissolution that had set Dana’s gross income at $45,000 for the

purposes of determining future maintenance modifications.

¶ 24   The trial court denied Dana’s petition for attorney fees. It explained: “I want to be clear

that I denied the motion for contribution of fees because it would not leave [Dana] destitute, and I

don’t even know what the fees owed are. There’s no evidence of what *** fees *** were incurred.”

¶ 25   The trial court also reduced the child support award from $1900 to $680 per month.

Though Dana does not challenge the reduction on appeal, the court’s reasoning is relevant to her

arguments concerning maintenance. In calculating child support, the court accepted Dana’s net

income as $18,996 (based on a gross income of $23,000, as had been urged by Dana). It explained

that the provision in the judgment of dissolution that had set Dana’s income at $45,000 for the



                                               -9-
2022 IL App (2d) 210099-U


purposes of determining future child support modifications was unenforceable. Specifically, it

provided:

               “9. For child support purposes, Dana’s income has decreased.

               As stated above, Dana’s income at the time of the [j]udgment, May 30, 2018, was

       $45,000.

               In March 2020, Dana’s business, a [P]ilates studio, suffered a severe decrease in

       revenue due to the pandemic. She received some income from her business as well as

       unemployment. For 2020 she received a total of approximately $23,000 excluding child

       support and maintenance.

               Dana suffers from no disabilities that prevent her from being employed.

               Dana has not looked for new employment and appears to have a desire to continue

       her [P]ilates business.

               Dana has the same obligation as James to financially support the children.

       [Citation.]

               Dana has the ability to earn at least $23,000 from her [P]ilates business or from

       other employment (with the minimum wage at $10.00 per hour the annual wage would be

       $20,800).”

This appeal followed.

¶ 26                                     II. ANALYSIS

¶ 27   Dana challenges the trial court’s (1) past-due maintenance award, (2) modified

maintenance award, and (3) denial of her petition for attorney fees. The trial court’s decisions

concerning maintenance, as well as its decision to deny a petition for attorney fees, are reviewed

for an abuse of discretion. Blum v. Koster, 235 Ill. 2d 21, 36 (2009) (maintenance); In re Marriage



                                              - 10 -
2022 IL App (2d) 210099-U


of Schneider, 214 Ill. 2d 152, 174 (2005) (attorney fees). A trial court abuses its discretion when

its decision is arbitrary, fanciful, or unreasonable, or where it commits an error of law. Blum, 235

Ill. 2d at 36; CitiMortgage, Inc. v. Johnson, 2013 IL App (2d) 120719, ¶ 18 (error of law). Whether

the trial court properly applied statutory requirements, in turn, is subject to de novo review. In re

Estate of Lower, 365 Ill.App.3d 469, 478 (2006).

¶ 28              A. Past Due Maintenance: July 20, 2020, to December 31, 2020

¶ 29   The trial court’s award of past due maintenance covered the period from July 20, 2020, to

December 30, 2020. The $19,980 figure awarded by the trial court represented the difference

between the amount due under the dissolution judgment, $6625 per month, and the amount actually

paid by James, $2900 per month, during that period. Dana argues that the trial court erred in the

amount awarded, because it did not account for the unemployment benefits received by James

during that same period, nor did it award mandatory statutory interest. For the reasons that follow,

we find forfeited Dana’s first argument, concerning the $19,980 principal, but agree with her

second argument, concerning interest.

¶ 30   Dana has forfeited any claim concerning James’s unemployment benefits for failure to

raise the issue below. When a party fails to raise a claim before the trial court, that party forfeits

consideration of the issue on appeal. In re Marriage of Gabriel and Shamoun, 2020 IL App (1st)

182710, ¶ 72. The rationale for finding the claim forfeited is to “ ‘ensur[e] both that the trial court

is given an opportunity to correct any errors prior to appeal and that a party does not obtain a

reversal through his or her own inaction.’ ” Id. (quoting 1010 Lake Shore Association v. Deutsche

Bank National Trust Co., 2015 IL 118372, ¶ 14). Here, Dana argued below that the amount due

and owing under the dissolution judgment was $19,980, and that is the amount the trial court




                                                - 11 -
2022 IL App (2d) 210099-U


awarded. Dana did not argue that the dissolution judgment also entitled her to a portion of James’s

unemployment benefits.

¶ 31   As to interest, Dana notes that section 504(b)(5) provides:

               “(b)(5) Interest on maintenance. Any maintenance obligation *** that becomes due

       and remains unpaid shall accrue simple interest as set forth in Section 505 of this Act.”

       (Emphasis added.) 750 ILCS 5/504(b)(5) (West 2020).

Dana argues that the word shall indicates that the trial court was required to award interest, and

the court’s silence on the matter was arbitrary and capricious.

¶ 32   James agrees that interest on past due maintenance accrues by operation of law. James

calculates the amount of interest due pursuant to statute to be $586.72, and Dana does not dispute

James’s calculation. However, James then proceeds to argue that the trial court did, effectively,

award interest such that no modification is necessary. James offers that, “rather than itemize the

above-stated $586.72 interest with all the attendant algebraic machinations into its [o]rder, the trial

folded the interest into an award of maintenance for Dana in excess of what Dana was entitled to

receive for December 2020.” (Emphasis added.) James explains that the severance payment,

representing 20 weeks of James’s salary at VSA, would end December 7, 2020, if James had

rationed it out week by week. Therefore, in James’s view, the trial court’s statement that it would

award Dana past-due maintenance through the end of 2020 because, effectively, James’s income

remained steady through the end of 2020 was not accurate.

¶ 33   James does not account for the unemployment benefits through mid-December 2020. That

total amount, if condensed into the final three weeks of December, substantiated the trial court’s

view that James’s income remained the same throughout 2020, or, at least, did not constitute a

substantial change in circumstances justifying a modification of maintenance. In any event, the



                                                - 12 -
2022 IL App (2d) 210099-U


record shows that the trial court did not fold its interest award into an award of maintenance.

Rather, the trial court stated simply: “The amount that was not paid in 2020 is to be paid to Dana

within 30 days of this order. As testified to, that amount is $19,980.” The trial court’s failure to

award the $586.72 in interest that was due on that $19,980 amount was an oversight, not a

conscious decision to forgo a precise calculation in favor of a folded accounting of interest.

Accordingly, we affirm as modified the trial court’s $19,980 award of past-due maintenance to

include $586.72 in interest.

¶ 34                B. Modified Maintenance Award: January 1, 2021, Forward

¶ 35   Dana argues that the trial court erred in issuing the modified maintenance award,

challenging both its formula and its figures.

¶ 36                                            1. Formula

¶ 37   Dana argues that the trial court erred in failing to use the formula set forth in section 504(b-

1)(1)(A-1). See 750 ILCS 5/504(b-1)(1)(A-1) (West 2020). James argues that Dana forfeited the

argument, and we agree.

¶ 38   As to formula, Dana argues in total:

               “The January 27, 2021[,] [o]rder flies in the face of the statute which provides:

                       ‘(A-1) Modification of maintenance orders entered before January 1, 2019,

               that are and continue to be eligible for inclusion in the gross income of the payee

               for federal tax purposes and deductible by the payor shall be calculated by taking

               30% of the payor’s gross annual income minus 20% of the payee’s gross income,

               unless both parties expressly provide otherwise in the modification order.’ … when

               it used the wrong formula.




                                                  - 13 -
2022 IL App (2d) 210099-U


               The court’s order of January 27, 2021[,] is arbitrary and capricious for not using

       the above formula for taxable and deductible maintenance.”

¶ 39   Initially, we note that Dana’s argument is forfeited because she did not object to the formula

worksheet that James submitted to the trial court. See, e.g., Shamoun, 2020 IL App (1st) 182710,

¶ 72. The rationale for finding such claims forfeited is to “ ‘ensur[e] both that the trial court is

given an opportunity to correct any errors prior to appeal and that a party does not obtain a reversal

through his or her own inaction.’ ” Id. (quoting 1010 Lake Shore, 2015 IL 118372, ¶ 14). By

staying silent, Dana allowed the trial court to fashion an award in accordance with the formula set

forth in section (b-1)(1)(A), which applies to the initial setting of maintenance after January 1,

2019, and which uses net, rather than gross, income. She then allowed the trial court to fashion its

child support award, which she does not appeal, using the $800 maintenance figure. Under these

circumstances, forfeiture is appropriate.

¶ 40   Dana’s argument is also forfeited pursuant to Supreme Court Rule 341(h)(7) (eff. October

1, 2020). Rule 341(h)(7) requires an appellant to develop his or her argument with citation to

relevant authority. Id. This court is “entitled to have issues clearly defined with pertinent authority

cited and cohesive arguments presented, and it is not a repository into which an appellant may foist

the burden of argument and research.” Velocity Investments LLC v. Alston, 397 Ill. App. 3d 296,

297 (2010). Failure to comply with Rule 341(h)(7) may result in forfeiture. Hall v. Naper Gold

Hospitality, LLC, 2012 IL App (2d) 111151, ¶ 12 (plaintiff’s argument, which consisted of two

conclusory paragraphs, was forfeited for failure to comply with Rule 341(h)(7)).

¶ 41   Here, as in Hall, Dana’s argument consists of but a few conclusory sentences. Dana has

not provided the full citation to the statute upon which she relies, which we presume is 750 ILCS

5/504(b-1)(1)(A-1) (West 2020). Moreover, she has not provided the relevant statutory text in its



                                                - 14 -
2022 IL App (2d) 210099-U


entirety. Dana omitted the next sentence in section 504(b-1)(1)(A-1), which provides that “[t]he

amount calculated as maintenance, however, when added to the gross income of the payee, may

not result in the payee receiving an amount that is in excess of 40% of the combined gross income

of the parties.” Id. Finally, and most significantly, Dana does not explain how or to what extent

the maintenance calculation would differ had the trial court applied the formula set forth in section

504(b-1)(1)(A-1) instead of the section 504(b-1)(1)(A) formula used by the trial court with the

acquiescence of the parties. Given the different tax treatments under each respective formula,

supra n.1, it is not clear from Dana’s undeveloped argument that use of the section 504(b-1)(1)(A-

1) would have advantaged her. Even if the argument had been preserved below, it would be

forfeited her pursuant to Rule 341(h)(7).

¶ 42                                        2. Figures

¶ 43   Dana also argues that, regardless of the formula used, the trial court erred in setting her

income at $45,000 for the purposes of calculating the modified maintenance amount. Dana

recognizes that parties to a marital settlement agreement may agree to make maintenance

nonmodifiable and nonreviewable. In re Marriage of Kozloff, 101 Ill. 2d 526, 533-34 (1984). She

appears to concede, as a logical corollary, that parties to a marital settlement agreement can agree

to “lock in” an imputed income figure for the purposes of determining future maintenance

modifications. Nevertheless, she notes that the trial court itself contemplated aloud whether the

agreement was against social policy, and she argues that it was fundamentally unfair to recognize

that the COVID-19 pandemic brought about a significant decrease in James’s income but not in

her income. She points to the trial court’s use of the $23,000 figure in calculating child support to

show that the trial court did recognize that Dana earned less than $45,000 in 2020 and that her




                                               - 15 -
2022 IL App (2d) 210099-U


business suffered due to the COVID-19 pandemic. Essentially, Dana argues that the marital

settlement agreement was unconscionable.

¶ 44   A marital settlement agreement is unconscionable if there is an absence of a meaningful

choice on the part of one of the parties or if its terms are unreasonably favorable to the other party.

In re Marriage of Labuz, 2016 IL App (3d) 140990, ¶ 37. Correspondingly, “[t]o determine

whether an agreement is unconscionable, the court must consider two factors: (1) the

circumstances and conditions under which the agreement was made; and (2) the economic

circumstances of the parties that result from the agreement.” Id. The first consideration addresses

procedural    unconscionability,    and    the    second    consideration    addresses     substantive

unconscionability. See id. ¶ 38.

¶ 45   Dana’s argument concerns the economic circumstances of the parties that resulted from the

agreement and is, therefore, one of substantive unconscionability. The critical time period to

consider when evaluating an allegation of substantive unconscionability is the period immediately

following the execution of the agreement. Wig, 2020 IL App (2d) 190929, ¶ 19. The fact that an

agreement merely favors one party does not make it substantively unconscionable. Labuz, 2016

IL App (3d) 1409990, ¶ 51. Rather, the terms of the agreement must be “ ‘so one-sided as to

oppress or unfairly surprise an innocent party[.]’ ” Id. (quoting In re Marriage of Tabassum, 377

Ill. App. 3d 761, 777 (2007)). A substantively unconscionable agreement is one that “ ‘no man in

his senses, not under delusion, would make, on the one hand, and which no fair and honest man

would accept, on the other.’ ” Id. (quoting In re Marriage of Richardson, 237 Ill. App. 3d 1067,

1080 (1992)).

¶ 46   Here, it certainly cannot be said that the terms of the agreement resulted in economic

circumstances that were unduly one-sided in favor of James immediately following the execution



                                                 - 16 -
2022 IL App (2d) 210099-U


of the agreement. Nor can it be said that the terms of the agreement resulted in economic

circumstances that were unduly one-sided in favor of James years after the execution of the

agreement such that enforcement of the agreement would be unconscionable. While both James’s

and Dana’s income decreased significantly due to the COVID-19 pandemic, only James performed

an exhaustive search for new employment. Dana’s decision to continue her business rather than

dissolve it and find new employment is to be respected, as is James’s decision to accept a job

below his previous executive-level employment in order to meet the basic needs of his dependents.

Each party made a choice concerning their present employment, aware of its consequences under

the existing agreement. That the trial court may have contemplated the conscionability of the

agreement aloud during the course of the hearing did not preclude it from resolving the matter in

favor of finding the agreement conscionable, and the evidence supports that determination.

¶ 47                                    C. Attorney Fees

¶ 48   Dana argues that the trial court erred in denying her petition for attorney fees. She cites to

section 508(b) of the Act, which provides that a party to a divorce proceeding may be entitled to

attorney fees incurred in seeking to enforce an order with which the other side, without compelling

cause or justification, failed to comply. 750 ILCS 5/508(b) (West 2020). Dana recounts costs

incurred in defending against not only the instant motion to modify, but also the previously

withdrawn motion to terminate based on cohabitation and other, various, post-decree filings.

¶ 49   Dana’s argument is misplaced. On July 8, 2020, the parties withdrew all pending post-

decree motions, including James’s motion to terminate maintenance based on cohabitation and

Dana’s motion for attorney fees to defend against the same. The deck was cleared. Dana’s instant,

August 17, 2020, petition for fees concerned only contribution for fees to defend against James’s




                                               - 17 -
2022 IL App (2d) 210099-U


July 20, 2020, motion to modify child support and temporarily suspend maintenance based on a

substantial change in circumstances in that James lost his job.

¶ 50   Moreover, Dana’s instant petition for attorney fees was filed pursuant to section 508(a) of

the Act, not section 508(b). See 750 ILCS 5/508(a) (West 2020). The trial court made express

note of this in allowing Dana to amend her petition to cite section 508(a) instead of 508(c). Section

508(a) of the Act provides that “[t]he court from time to time, after due notice and hearing, and

after considering the financial resources of the parties, may order any party to pay a reasonable

amount for his own or the other party’s costs and attorney’s fees.” Id. Section 508(a) allows the

trial court to deviate, in appropriate circumstances, from the general rule that each party is

responsible for his or her own fees. See, e.g., In re Marriage of Samardzija, 365 Ill. App. 3d 702,

709 (2006). Specifically, the party seeking an award of attorney fees must establish his or her

inability to pay and the other spouse’s corresponding ability to pay. Schneider, 214 Ill. 2d at 174.

The court should consider whether requiring the moving party to pay his or her own fees would

undermine that party’s means of support or financial stability. Id. Again, the court’s decision to

award or deny a petition for attorney fees is reviewed for an abuse of discretion. Id.

¶ 51   Here, it cannot be said that Dana met her burden to show her own inability to pay. Dana

acknowledged that $10,000 sat in her attorney’s client trust account to be used for the payment of

fees incurred in her divorce proceedings. Dana did not submit a record or even an estimate of the

fees associated with defending against the instant motion to modify child support and temporarily

suspend maintenance. As the trial court stated: “I don’t even know what the fees owed are. There’s

no evidence of what *** fees *** were incurred.” The court did not abuse its discretion in denying

Dana’s petition for attorney fees.

¶ 52                                    III. CONCLUSION



                                               - 18 -
2022 IL App (2d) 210099-U


¶ 53   For the reasons stated, we affirm as modified the trial court’s $19,980 award of past-due

maintenance to include $586.72 in interest. The maintenance modification order and the denial of

attorney fees are affirmed.

¶ 54   Affirmed in part as modified.




                                             - 19 -